The opinion of Mr. Justice SHARPE in this case, in my judgment, clearly infringes the rule that no discretion shall be vested in the officer who serves the search warrant so far as place to be searched is concerned. The rule is stated in Ruling Case Law as follows:
"The constitutional requirement is a description which particularly points to a definitely ascertainable place, and so as to exclude all others. The writ should not leave the place to be searched to the discretion of the officer; and the modern authorities are unanimous in holding that a search warrant directing an officer to search places generally is clearly illegal." 24 R. C. L. p. 713.
See, also, Const. Mich. Art. 2, § 10; Larthet v. Forgay, 2 La. Ann. 524 (46 Am. Dec. 554); Smith v. McDuffee, 72 Or. 276
(142 P. 558, 143 P. 929, Ann. Cas. 1916D, 947).
The officer was directed to search "two houses two-story, one brown, the other green, located at 704 Elizabeth street, one place apparently unnumbered, of the said John Doe and Richard Roe."
If the officer has no discretion, will he search the brown house or the green house? When the officer reached the premises and stood on the sidewalk in front of them, he could not tell which to search by looking at his warrant. The only thing he could do was to exercise his discretion, which he did do, and search one of them, but he does not tell us in the return on his warrant which one he searched. This was not a case where an officer was directed to search a certain house and where he searched an outdoor building that was within the curtilage. These houses were distinct and the affidavit for the search warrant shows they were inhabited by different persons. The *Page 563 
affidavit shows: "Which said premises are occupied by oneJohn Doe and Richard Roe as private residences and also used asplaces of public resort," etc. The warrant also shows the houses were distinct. This was clearly a violation of the foregoing rule and an invasion of defendant's constitutional rights. For this reason the proceedings should be set aside and defendant discharged.